Citation Nr: 0841350	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-31 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel
INTRODUCTION

The veteran served on active military duty from October 1966 
to October 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

As support for his claim, the veteran and his wife testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge at the RO in June 2008.  A copy of the transcript 
is associated with the record and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has current bilateral sensorineural hearing 
loss. 

2.  There is no evidence of hearing loss during service or 
within one year after        service, or for many years 
thereafter.  

3.  There is probative medical evidence against a link 
between the veteran's current    bilateral hearing loss and 
his period of active military service. 

4.  The veteran has current tinnitus.

5.  There is no evidence of tinnitus during service or for 
many years thereafter.

6.  There is probative medical evidence against a link 
between the veteran's current    tinnitus and his period of 
active military service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in September 
2006.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, the September 2006 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly issued the September 2006 VCAA notice 
letter prior to the December 2006 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), and relevant VA treatment records dated from 
July 2006 to December 2006.  The VA also afforded the veteran 
an audiology examination in August 2007 to determine the 
status and etiology of his hearing loss and tinnitus.  
Moreover, the veteran and his representative have submitted 
statements, and the veteran and his wife provided testimony 
in a June 2008 videoconference hearing in support of his 
claim.  Finally, in a November 2006 response to the September 
2006 VCAA notice, the veteran indicated that he has no other 
information or evidence to submit in substantiation of his 
claim.  Thus, there is no indication that any additional 
evidence remains outstanding; therefore, the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Analysis - Bilateral Hearing Loss

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran contends that his current bilateral 
hearing loss resulted from exposure to loud noise while in 
the field sites and firing ranges during service, and his 
hearing has worsened since then.  See notice of disagreement 
(NOD) dated in February 2007, VA Form 9 dated in October 
2007, and June 2008 videoconference hearing transcript.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, an August 2007 audiogram assessed the 
veteran with sensorineural bilateral hearing loss.  The 
audiogram results for both ears showed pure tone thresholds, 
in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
50
60
60
LEFT
20
25
70
70
70

Speech recognition score was 80 percent in the right ear and 
72 percent in the left ear.  Moreover, in August 2006, the 
veteran was fitted with hearing aids, which in itself 
confirms his hearing loss.  Thus, there is sufficient 
evidence of current bilateral hearing loss.  

However, there is no evidence in the veteran's STRs of 
complaints, treatment, or diagnosis of hearing loss in either 
ear during his years of active service.  Significantly, both 
entrance and separation examinations also do not note any 
problems with hearing loss.  Thus, the Board must find that 
the STRs, as a whole, provide negative evidence against this 
claim, as they show neither complaints nor evidence of any 
hearing loss.  Moreover, although the veteran claims that he 
served with the Davy Crockett system and was exposed to noise 
from artillery, small weapons, and large weapons, the 
veteran's SPRs show military occupational specialties (MOS) 
of an equipment records clerk and a data specialist, which 
are not supportive of regular exposure to acoustic trauma.  
See VA audiology consultation report dated in August 2006 and 
June 2008 videoconference hearing transcript.  

Post-service, there is no medical evidence of hearing loss 
prior to July 2006, when the veteran reported a change in his 
hearing during a visit to the VA medical center (VAMC).  In 
that regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It follows, 
therefore, that the Board finds no evidence of hearing loss 
or other chronic disease within one year after the veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for sensorineural hearing loss is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  
3.307(a)(3), 3.309.  

The Board also finds that there is no evidence of non-chronic 
hearing loss in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  As already mentioned, there is no evidence 
of diagnosis or treatment for, hearing loss until July 2006, 
38 years after the veteran's separation from active service.  
Moreover, although the veteran is competent to report 
difficulty hearing since the time of discharge and worsening 
symptoms of hearing loss over the years, his lay statements 
as to continuity of symptomatology are outweighed by the 
available medical evidence showing no complaints or objective 
indication of hearing loss until decades after discharge, 
indications that support the finding that there is no 
evidence of hearing loss right after discharge.

As to a nexus between the veteran's current hearing loss and 
his active military service, the findings of the August 2007 
audiology examiner provide strong evidence against the claim, 
noting that the veteran's bilateral hearing loss was not 
caused by or a result of an in-service event or injury, and 
indicating that the rationale for this opinion was based on 
the service entrance and separation examinations, both of 
which indicated normal hearing.  See VA examination report 
dated August 2007.  Moreover, the veteran reported during the 
examination that the onset period for his hearing loss was 
approximately ten years prior to the examination, a statement 
that also contradicts his assertions that his hearing loss 
began in service.

However, the veteran and his representative contend that an 
August 2006 VA audiology consultation report, which provided 
a nexus opinion contrary to that given by the August 2007 VA 
examination report, should be given equal weight.  
Specifically, the August 2006 VA audiology consultation 
report indicates that "[b]ased on the patient's history of 
military noise exposure and the type and configuration of 
hearing loss, it is at least as likely as not that the 
patient's hearing loss...may be related to military service."  
See VA audiology consultation report dated in August 2006.  
The veteran argues that because of the two contradictory 
nexus opinions, the benefit of the doubt rule should be 
applied to his claim and his claim for service connection 
should be granted.  In this regard, the Board finds that the 
the nexus opinion provided in the August 2006 audiology 
consultation report is limited in probative value because 
there is no indication that a review of the veteran's 
pertinent STRs or other post-service records was conducted by 
the examiner.  See Elkins v. Brown, 5 Vet. App. 478 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's 
failure to consider the relevant pre- and post-service 
medical history).  In this regard, medical history provided 
by a veteran and recorded or transcribed by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  However, the Court has held that VA cannot reject a 
medical opinion simply because it is based on a history 
supplied by the veteran; the critical question is whether 
that history was accurate and credible.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  Here, 
it does not appear that the August 2006 VA examiner was aware 
of the veteran's duties and MOS during service.  See 38 
C.F.R. § 3.303(b).  Thus, this opinion appears to have been 
mostly based on the veteran's reported history, which did not 
appear to be entirely accurate in light of the entire 
evidentiary record.  

In sum, the Board finds that the August 2007 VA examiner 
conducted a thorough review of the veteran's claims file 
prior to conducting the audiology examination, and thus finds 
that it is entitled to great probative weight and that it 
provides negative evidence against the claim.  

The Board emphasizes that although the veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current bilateral hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Analysis - Tinnitus

The Board now turns to analysis of the veteran's claim for 
service connection for tinnitus, which he asserts also began 
in service as the result of exposure to loud noise while in 
the field sites and firing ranges during service, and his 
hearing has worsened since then.  See notice of disagreement 
(NOD) dated in February 2007, VA Form 9 dated in October 
2007, and June 2008 videoconference hearing transcript.  

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, the aforementioned August 2007 VA examiner 
assessed the veteran with bilateral tinnitus.  Thus, there is 
sufficient evidence of current tinnitus.  

However, service records do not support the veteran's claim 
of service connection for tinnitus.  In that regard, there is 
no evidence in the veteran's STRs of complaints, treatment, 
or diagnosis of tinnitus in either ear during his years of 
active service.  Moreover, neither the entrance examination 
nor the separation examination notes any problems with 
tinnitus.  Although the veteran is competent to report 
symptoms of tinnitus he experienced in service, there must be 
competent medical evidence where the determinative issue 
involves a medical diagnosis.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, the Board must find that the STRs, as a 
whole, provide negative evidence against this claim, as they 
show neither complaints nor evidence of any tinnitus.  
Moreover, as already mentioned, the veteran's MOS as an 
equipment records clerk and a data specialist is also not 
supportive of regular exposure to acoustic trauma.  

Post-service, there is no medical evidence of tinnitus prior 
to July 2006, when the veteran first complained of 
experiencing tinnitus.  Further, the veteran has made 
conflicting statements as to the onset of his tinnitus.  The 
veteran has asserted that he began experiencing tinnitus 
during service.  See the veteran's claim dated in September 
2006, VA Form 9 dated in October 2007, and June 2008 
videoconference hearing transcript.  However, during the 
August 2007 VA audiology examination, the veteran indicated 
that the onset of his tinnitus was approximately ten years 
prior to the examination.  The veteran's inconsistent 
statements regarding the period of onset of his tinnitus 
weigh against his claim that his tinnitus began in service.  
Although he asserts that the August 2007 VA examiner noted an 
incorrect onset date, the available evidence of record also 
weighs against his assertions that his tinnitus began in 
service.  Regardless of the veteran's assertions of the 
period of onset for his tinnitus, there is no medical 
evidence that supports the veteran's assertion that his 
tinnitus began in service.  As previously noted, the Federal 
Circuit Court has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson, supra.  It follows, therefore, that the Board 
finds no evidence of non-chronic tinnitus in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the veteran's current bilateral 
tinnitus and his active military service, the findings of the 
August 2007 audiology examiner provide strong evidence 
against the claim, noting that the veteran's bilateral 
tinnitus was not caused by or a result of an in-service event 
or injury, and indicating that the rationale for this opinion 
was based on the service entrance and separation 
examinations, both of which indicated normal hearing.  See VA 
examination report dated August 2007.  Moreover, the veteran 
reported during the examination that the onset period for his 
tinnitus was approximately ten years prior to the 
examination, a statement that also contradicts his assertions 
that his tinnitus began in service.

Moreover, as already noted, the Board finds that the nexus 
opinion that there is a link between the veteran's bilateral 
tinnitus and his military service in an August 2006 audiology 
consultation report is entitled to little probative weight.  
As previously mentioned, the veteran contends that because 
the August 2006 nexus opinion contradicts the August 2007 
nexus opinion, which indicated that there is no link between 
his bilateral tinnitus and military service, the benefit of 
the doubt rule should be applied to his claim and his claim 
for service connection should be granted.  However, the nexus 
opinion provided in the August 2006 audiology consultation 
report is limited in probative value because there is no 
indication that a review of the veteran's pertinent STRs or 
other post-service records was conducted by the examiner.  
See Elkins; Black, supra (highlighting doctor's failure to 
consider the relevant pre- and post-service medical history).  
Medical history provided by a veteran and recorded or 
transcribed by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Although the Court has 
held that VA cannot reject a medical opinion simply because 
it is based on a history supplied by the veteran; the 
critical question is whether that history was accurate and 
credible.  Kowalski, 19 Vet. App. at 171, supra; see, e. g., 
Coburn, 19 Vet. App. at 432, supra (reliance on a veteran's 
statement renders a medical report incredible only if the 
Board rejects the statements of the veteran).  Here, it does 
not appear that the August 2006 VA examiner was aware of the 
veteran's duties and MOS during service.  See 38 C.F.R. § 
3.303(b).  Thus, this opinion appears to have been mostly 
based on the veteran's reported history, which did not appear 
to be entirely accurate in light of the entire evidentiary 
record.  

In sum, the Board finds that the August 2007 VA examiner 
conducted a thorough review of the veteran's claims file 
prior to conducting the audiology examination, and thus finds 
that it is entitled to great probative weight and that it 
provides negative evidence against the claim.  

Finally, the Board acknowledges that the veteran is competent 
to state that he has experienced tinnitus over time; however, 
he is not competent to render an opinion as to the medical 
etiology of his condition, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


